 


109 HR 3947 IH: Gulf Coast Recovery Bond Act of 2005
U.S. House of Representatives
2005-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3947 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2005 
Mrs. Blackburn (for herself, Mr. Tanner, Mr. Garrett of New Jersey, Mr. Wilson of South Carolina, Mr. Gary G. Miller of California, and Mr. Bartlett of Maryland) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to authorize the Federal Government to guarantee tax exempt bonds for the purpose of rebuilding the Gulf Coast from the impacts of Hurricanes Katrina and Rita. 
 
 
1.Short titleThis Act may be cited as the Gulf Coast Recovery Bond Act of 2005. 
2.Tax exempt bonds for qualified Gulf Coast recovery projects 
(a)In generalSection 149(h) of the Internal Revenue Code of 1986 (relating to bonds must be registered to be tax exempt; other requirements) is amended by adding at the end the following:  
 
(h)Treatment of Gulf Coast recovery bonds 
(1)In generalSection 103(a) shall apply to any qualified Gulf Coast recovery bond. 
(2)Qualified Gulf Coast recovery bondFor purposes of this subsection, the term qualified Gulf Coast recovery bond means any bond if— 
(A)the issuer reasonably expects that at least 95 percent of the net proceeds of the issue will be used for facilities in a qualified hurricane disaster area,  
(B)the issue of which such bond is a part would, without regard to the application of subsection (b) and section 146, otherwise meet the requirements for excluding the interest on such bond from gross income under section 103 and applicable requirements of this part, and 
(C)if the aggregate face amount of bonds of which such bond is a part issued pursuant to such issue, when added to the aggregate face amount of qualified Gulf Coast recovery bonds previously issued by the issuing authority during the calendar year, does not exceed such authority’s volume cap specified in paragraph (4).  
(3)Federal guaranteeFor purposes of this subsection— 
(A)Federal guaranteeThe Secretary may guarantee the payment of principal or interest with respect to any qualified Gulf Coast recovery bond under such terms and conditions as the Secretary may require, except that in the case of a default of such bond, the Secretary shall condition the granting of such guarantee on the agreement by the State to a repayment schedule (including interest) for such bonds.  
(B)Treatment of bond as tax exemptSubparagraph (b) shall not apply to a qualified Gulf Coast recovery bond. 
(4)Volume capFor purposes of this subsection, the volume cap for a State shall be— 
(A)in the case of the State of Alabama, $10,000,000,000, 
(B)in the case of the State of Louisiana, $20,000,000,000, 
(C)in the case of the State of Mississippi, $20,000,000,000,
(D)in the case of the State of Texas, $10,000,000,000, and 
(E)zero in any other case. 
(5)Qualified hurricane disaster areaThe term qualified hurricane disaster area means the portion of an area determined by the President to warrant individual or individual and public assistance from the Federal Government under the Robert T. Stafford Disaster Relief and Emergency Assistance Act with respect to which a major disaster as been declared under section 401 of such Act by reason of Hurricane Katrina or Hurricane Rita. 
(6)Section 146 not applicableSection 146 shall not apply with respect to any bond issued under this subsection. 
(7)TerminationThis subsection shall not apply to bonds issued after December 31, 2010.. 
(b)Effective dateThe amendment made by this section shall apply to obligations issued after the date of the enactment of this Act. 
 
